DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-16 and 18-22 are allowed.
The following is a statement of reasons for allowance:  
		Regarding claim 1, the cited prior art of record Cella et al. (U.S. 2019/0025812 A1), either singularly or in combination, fail to anticipate or render obvious a method for boiler regulation, the method comprising: determining, by the one or more processors, that the at least one corrective action was not performed, and outputting, via the transceiver, a boiler override to force the boiler to shut off power to the at least one component associated with the at least one corrective action, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
		Regarding claim 9, the cited prior art of record Cella et al. (U.S. 2019/0025812 A1), either singularly or in combination, fail to anticipate or render obvious a method for boiler regulation, the method comprising: outputting, by the one or more processors, instructions to perform the at least one corrective action; transmitting, via the transceiver to a user device, a notification indicative of the at least one corrective action; determining, by the one or more processors, a status of the abnormality indicating whether the abnormality is corrected or uncorrected based at least in part on a response from the user device; and updating, by the one or more processors, the plurality of rules based on the status of the abnormality, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
		Regarding claim 18, the cited prior art of record Cella et al. (U.S. 2019/0025812 A1), either singularly or in combination, fail to anticipate or render obvious a system for boiler regulation, the system comprising: compare additional boiler data from the boiler to the normal operating range; responsive to less than the predetermined amount of the additional boiler data being inside the normal operating range, determine the abnormality has not been corrected; and responsive to at least the predetermined amount of the additional boiler data being inside the normal operating range, determine the abnormality has been corrected, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864